Exhibit 99.1 News Release Sunoco LP Announces 4Q and Full Year 2015 Financial and Operating Results · Distribution increased 7.5 percent versus 3Q 2015, 33.6 percent versus 4Q 2014 levels · A record 40 new Stripes stores opened in 2015, 10 currently under construction · Completed dropdown acquisitions have significantly increased Partnership’s EBITDA and distributable cash flow · Final dropdown of the remaining wholesale fuel and retail marketing assets from ETP expected to close in March 2016 Conference Call Scheduled for 9:00 a.m. CT (10:00 a.m. ET) on Thursday, February 25 HOUSTON, February 24, 2016 - Sunoco LP (NYSE: SUN) (“SUN” or the “Partnership”) today announced financial and operating results for the three- and twelve-month periods ended December 31, 2015. Adjusted EBITDA (1) attributable to partners for the quarter totaled $112.2 million, compared with $65.5 million in the fourth quarter of 2014.The favorable year-over-year comparison primarily reflects the acquisitions of 31.58 percent of Sunoco, LLC in April and Susser Holdings Corp. in July, both of which were acquired from SUN’s affiliate, Energy Transfer Partners, L.P. (NYSE: ETP).All fourth quarter 2014 and full year 2014 figures and comparisons represent as previously reported results for the fourth quarter and full year 2014 and do not reflect any retrospective adjustments for the Sunoco LLC and Susser Holdings acquisitions which were accounted for as transactions between entities under common control. Distributable cash flow (1) attributable to partners, as adjusted, for the quarter was $90.1 million, compared to $51.1 million a year earlier, and distributable cash flow per common unit was $1.03. Revenue was $3.7 billion for the quarter, up 184.6 percent compared to $1.3 billion in the fourth quarter of 2014. The increase was the result of the contribution of merchandise and retail fuel sales from the Susser’s Stripes® convenience store chain and the wholesale fuel distribution sales and rental income from SUN’s interest in Sunoco, LLC on a consolidated basis, partly offset by the impact of a 37-cent per gallon decrease in the average selling price of fuel. Total gross profit was $333.2 million for the quarter, compared to $93.2 million in the fourth quarter of 2014.Key drivers of the increase were the contribution from the previously mentioned acquisitions, which resulted in higher-margin retail fuel gallons and merchandise being added to the overall sales mix. Exhibit 99.1 Net income attributable to partners was $7.8 million for the quarter, or ($0.13) per diluted unit, versus $30.1 million, or $0.83 per diluted unit, in the fourth quarter of last year. On a weighted-average basis, excluding non-controlling interest, fuel margin for all gallons sold in the fourth quarter increased to 15.1 cents per gallon, compared to 13.0 cents per gallon a year ago.The margin increase was driven by the addition of higher-margin retail gallons sold at Stripes, which were partly offset by the wholesale gallons sold through Sunoco, LLC. Adjusted EBITDA attributable to partners from the wholesale segment was $57.9 million in the fourth quarter.Excluding the non-controlling interest, total wholesale gallons sold in the fourth quarter were 651.8 million, compared with 546.4 million in the fourth quarter of 2014, an increase of 19.3 percent. This includes gallons sold to affiliate-operated convenience stores, consignment stores and third-party customers, including independent dealers, fuel distributors and commercial customers. As a result of the Susser acquisition, which converted affiliate volumes to retail volumes, motor fuel gallons sold to affiliates decreased 72.5 percent from a year ago to 84.0 million gallons during the fourth quarter of 2015, excluding the non-controlling interest.Affiliate customers for the quarter included Sunoco R&M retail fuel and convenience store sites operated by a subsidiary of ETP. All affiliate gallons are sold to Sunoco’s retail fuel and convenience stores at a fixed margin of 4.0 cents per gallon. Other third-party wholesale fuel volumes, excluding non-controlling interest, increased from a year ago by 135.1 percent to 567.7 million gallons related to the acquisition of 31.58 percent of Sunoco, LLC.Gross profit on these gallons was 12.1 cents per gallon, compared to 17.6 cents per gallon a year earlier, driven by a change in customer mix related to the acquisition of the interest in Sunoco, LLC. Adjusted EBITDA attributable to partners related to the retail segment was $54.3 million in the fourth quarter.Total retail gallons sold increased by 488.0 percent to 354.0 million gallons as a result of the acquisition of Susser. The Partnership earned 22.4 cents per gallon on these volumes, compared to 44.5 cents per gallon a year earlier.The addition of lower-margin retail volumes at Stripes drove most of this decrease. Merchandise sales increased by 918.8 percent to $400.4 million from a year ago and contributed $132.7 million of gross profit, reflecting the contribution from the Stripes stores. Retail gallons sold by Stripes locations during the fourth quarter totaled 291.4 million gallons.Gross profit on these gallons was $52.0 million, or 17.9 cents per gallon.Merchandise sales from these locations totaled $343.6 million and contributed $118.9 million of gross profit.On a same-store sales basis, Stripes store merchandise sales decreased by 1.1 percent and fuel sales declined 4.9 percent, primarily reflecting Exhibit 99.1 lower year-over-year activity in oil patch markets in South and West Texas.Excluding markets that are directly impacted by oil drilling activity declines, the Stripes business achieved a 4.0 percent increase in merchandise sales and a 0.6 percent decrease in fuel sales volumes on a same-store basis.As of December 31, SUN operated 725 convenience stores and retail fuel outlets in Texas, New Mexico and Oklahoma primarily under its Stripes brand. SUN also operates approximately 175 convenience stores and fuel outlets in Georgia, Tennessee, Virginia, Maryland and Hawaii, primarily under the MACS, Tigermarket and Aloha Island Mart brands. On a same store sale basis, these stores saw growth of 12.5 percent in merchandise sales and a 0.9 percent decline in fuel gallons for the quarter. SUN’s other recent accomplishments include the following: · In November, SUN announced the dropdown of the remaining wholesale fuel and retail marketing assets from ETP for approximately $2.226 billion.The transaction is expected to close in March 2016.A significant portion of the consideration for the transaction will be provided by a $2.035 billion term loan due October 2019, which was fully underwritten by Credit Suisse, Bank of America Merrill Lynch, Compass Bank, Mizuho Bank and Toronto Dominion. The terms of the term loan will substantially mirror SUN's existing $1.5 billion revolving credit facility. · In conjunction with the dropdown, a group of private investors and Energy Transfer Equity, L.P. (NYSE: ETE) committed to purchase $750 million of SUN common units in an unregistered private placement at a gross price of $31.00 per unit, prior to adjustments.The private placement closed and funded in December, with the exception of ETE’s portion, which will fund at the closing of the dropdown transaction.The proceeds of the private placement were used to repay borrowing under SUN’s revolving credit facility and for general partnership purposes. · On December 16, a wholly owned subsidiary of SUN completed the acquisition of a wholesale fuel distribution business serving the Northeastern United States from Alta East Inc. for $57 million plus the value of inventory on hand at closing. SUN’s segment results and other supplementary data are provided after the financial tables shown below.
